NOT FOR PUBLICATION lN WEST’S HAWAI‘I REFORTS AND PACIFIC REPORTER

NO. 30223

IN THE INTERMEDIATE COURT OF APPEALS :_ §§
OF THE STATE OF HAWAIYI 4

sTATE oF HAwAr:, plaintiff-App@11ee, v.
TRUMAN LEE KETcHMARK, Defendan:-Appe1lanc

..~ A*,

APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUlT §§
(CASE NO. lDTI~O9-O20487) z

ORDER DISMISSING APPEAL FOR
LACK OF APPELLATE JURISDICTION

(By: Nakamura, C.J., Fujise and Leonard, JJ.)

Upon review of the record, it appears that we lack
jurisdiction over the appeal that Defendant-Appellant Truman Lee
Ketchmark (Appellant Ketchmark), pro se, has asserted from the
Honorable Gerald H. Kibe's August 20, 2009 order and notice of
entry of order in favor of Plaintiff~Appellee State of Hawafi
(Appellee State) and against Appellant Ketchmark with respect to
a citation for violating a pedestrian-control signal in violation
of Hawafi Revised Statutes (HRS) § 29lC-33 (2007).

The August 20, 2009 order ended the trial de novo for
Appellant Ketchmark's citation for violating a pedestrian-control
signal in violation of HRS § 29lC-33, leaving nothing further for
the district court to accomplish. Thereforey the August 20, 2009
order is an appealable final order under HRS § 641-l(a).

However, Appellant Ketchmark's appeal from the
August 20, 2009 order is not timely, because Appellant Ketchmark
did not file his December 7, 2009 notice of appeal within thirty

days after entry of the August 20, 2009 order, as required

pursuant to Hawafi Rules of Appellate Procedure Rule 4(a)(l).

 

NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER
Therefore, we lack jurisdiction over Appellant Ketchmark‘s
untimely appeal.

Accordingly, IT lS HEREBY ORDERED that this appeal is
dismissed for lack of jurisdiction. 2

DATE;D= Honolulu, Ha.wai‘i, Mar‘-`h 24' 2010~

//?2,74. %z:»,,,.,...

Chief Judge

&¢..,/Qzwg@>~

Associate Judge

ssocia e J dge